Citation Nr: 0618944	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-35 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD), for the period prior to August 27, 2004.

2.	Entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD, for the period 
beginning August 27, 2004.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to service connection for PTSD and 
assigned a 30 percent initial disability rating.  In a 
subsequent rating decision, issued in November 2004, the RO 
increased the veteran's disability rating to 50 percent, 
effective August 27, 2004, and denied his claim for a TDIU 
rating.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a letter received June 25, 2001, the veteran raised a 
claim for service connection for hepatitis C.  The RO issued 
a VCAA notice letter in February 2002.  There is no 
indication in the claims folder that the issue was ever 
adjudicated or that the veteran withdrew his claim.  The 
Board therefore refers the matter to the RO for appropriate 
action.

REMAND

The veteran is seeking entitlement to higher disability 
ratings for his service-connected PTSD.  The Board finds a 
remand is necessary to provide the veteran with a VA 
examination that accurately addresses the nature and severity 
of his PTSD in the context of the applicable rating criteria.

In November 2004, the RO increased the veteran's disability 
rating for PTSD to 50 percent based upon a VA PTSD 
examination conducted on August 27, 2004 (which became the 
effective date of the increase).  During that examination, 
the veteran indicated he had recently started to withdraw 
from prescribed methadone treatment and was having a "very 
tough time" with the process.  The examiner, in turn, 
reported difficulty in distinguishing how much of the 
veteran's emotional distress was related to his PTSD versus 
the effects of active narcotic withdrawal.  As a result, the 
examination report provided no differentiation of 
symptomatology between the veteran's service-connected PTSD 
and nonservice-connected opioid dependence, nor was there an 
explanation of the veteran's Global Assessment of Functioning 
(GAF) score in relation to the two disorders.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's 
decision where medical evidence did not differentiate between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).

As the results of the August 2004 examination were confounded 
by the veteran's initiation of narcotic withdrawal, the Board 
finds that another VA examination should be conducted to 
determine if a more accurate assessment of the veteran's PTSD 
symptomatology can be obtained.  Further, if the veteran's 
symptoms still indicate the presence of a substance abuse 
disorder, the examiner should provide an opinion as to the 
likelihood that the substance abuse is a result of the 
veteran's service-connected PTSD.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110 
does not preclude a veteran from receiving compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected 
disability).  

On remand, the veteran should also be given another 
opportunity to identify any relevant medical treatment, 
either through private or VA facilities, that he received 
since May 1999.  This should include not only mental health 
related treatment, but also treatment related to his 
substance abuse problems.  Pursuant to its duty to assist, 
the RO should take all necessary steps to obtain the 
identified records.  38 C.F.R. § 3.159(c).  In particular, 
the Board notes that during the August 2004 examination, the 
veteran indicated he had received mental health treatment at 
the McGuire VA Medical Center (VAMC) and that he had 
participated in an inpatient substance abuse program.  Those 
records are not associated with the claims folder and there 
is no indication that the RO attempted to obtain them.

In regard to the veteran's claim for entitlement to a TDIU 
rating, the RO denied the claim in a rating decision dated 
November 2004.  The veteran filed a valid NOD in February 
2005, but no statement of the case (SOC) has been provided.  
Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the 
Board must remand the matter for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.
 
2.	The veteran must be provided with a 
statement of the case concerning his 
TDIU claim.  If, and only if, the 
veteran files a timely substantive 
appeal on the aforementioned issue 
should this particular claim be 
returned to the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002).

3.	The veteran must be afforded another 
opportunity to identify any treatment 
he received relevant to his mental 
health or substance abuse problems 
since May 1999.  Appropriate action 
must then be taken to obtain the 
identified records.  In particular, 
steps must be taken to identify and 
obtain records regarding mental health 
treatment the veteran reportedly 
received at the McGuire VAMC.

4.	After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA psychiatric 
examination to evaluate the nature and 
severity of his service-connected PTSD.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Any testing deemed appropriate by the 
examiner should be conducted.  A 
complete rationale should be provided 
for any opinion expressed.

The findings of the examiner should 
address the level of social and 
occupational impairment attributable to 
the veteran's PTSD.  If it is not 
possible to differentiate between 
impairment resulting from PTSD and 
impairment resulting from any other 
nonservice-connected disorder, the 
examiner should state this in the 
report.  See Mittleider, 11 Vet. App. 
at 182.

While the symptoms provided in the 
rating criteria are not an exclusive or 
exhaustive list of symptomatology that 
may be considered, see Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002), 
the examiner should comment on the 
veteran's thought processes, 
communication, personal appearance and 
hygiene, behavior, orientation in all 
spheres, work and family relations, 
speech, affect, abstract thinking, 
mood, memory, and ability to understand 
complex commands.  The examiner should 
also address the presence or absence of 
the following: delusions or 
hallucinations; suicidal ideation; 
anxiety, suspiciousness, or panic 
attacks; and obsessive rituals which 
interfere with routine activities.

The examiner should assign a numerical 
code under the GAF scale provided in 
the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition, and 
specifically indicate whether the GAF 
designation incorporates impairment 
caused by any nonservice-connected 
psychiatric disorder.

If the veteran's symptomatology indicates 
a substance abuse disorder, the examiner 
should provide a medical opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
substance abuse disorder is the result of 
his service-connected PTSD, as opposed to 
being due to some other factor or 
factors.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The examiner should also provide an 
answer to the following question:  Is 
the veteran unable to obtain or retain 
gainful employment because of his 
service-connected PTSD?  If the veteran 
is unemployable because of several 
disorders including his service-
connected PTSD, the examiner should 
estimate the percentage of which his 
service-connected PTSD contributes to 
his unemployability.

5.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the 
examination report must be looked at to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to higher disability 
ratings for his service connected PTSD 
must be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


